 

Case 7:19-mj-03122 Document1 Filed on 12/21/19 in TXSD Page 1 of 1

 

 

 

AQ 91 (Rev 8/01) Criminal Complaint United Statss District Court
FLEE
United States District Court DEC 9°1 2018
SOUTHERN «DISTRICT OF TEXAS
McALLEN DIVISION GVIG J. DISIGY,
UNITED STATES OF AMERICA .
V. CRIMINAL COMPLAINT

Jose Alfredo Ramirez-Ramirez
Case Number: M-19-3122-M

[AE YOB: 1971
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about December 19, 2019 in Starr County, in
the Southern District of Texas

 

(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary of
Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title __8 ___United States Code, Section(s) 1326 (Felony)

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:
Jose Alfredo Ramirez-Ramirez was encountered by Border Patrol Agents near Roma, Texas on December 19, 2019. The investigating agent -
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered the United
States on December 19, 2019, near Roma, Texas. Record checks revealed the defendant was formally deported/excluded from the United States on
November 22, 2019 through San Ysidro, California. Prior to deportation/exclusion the defendant was instructed not to return to the United States
without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On September 20, 2017, the defendant was
convicted of 8 USC 1326 Being Found in the U.S. After Previous Deportation and sentenced to thirty six (36) months confinement.

J declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 21, 2019.

Continued on the attached sheet and made a part of this complaint: [ ves [X]No

Submitted by reliable alectrenic means, sworn to and attested
telephonically per Fed. R. Cr.P.4.1, and probable cause found on:

iS! Mickel Gonzalez
Signature of Complainant

| Mickel Gonzalez
December 24 2 019 42:02 p.m. - Printed Name of Complainant

Date CO
Peter E Ormsby U.S. Magistrate Judge L cee g ae

Name and Title of Judicial Officer Signature of Judicial Officer
